DETAILED ACTION
Acknowledgements 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 8 & 10-15 are pending and  have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 & 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The Examiner notes that negative limitations tend to define the invention in terms of what it was not, rather than pointing out the invention. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). 
However, As noted in MPEP 2100, “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 8 & 10-15  are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al (US 20130018792 A1) (“Casey”) in view of Wood et al. (US 20140362768 Al) (“Wood”) and further in view of Keskitalo et al. (US 20140164557 Al) (“Keskitalo”). 

As per claim 8, Casey discloses: 
at least one memory device including a token data structure, the token data structure including: a parent token (parent account) specific to a single payment account issued to a parent user , a child token  (e.g. subsidiary account) specific to Application No: 15/075,612Page 3 of 17Amendment A and Response to Non-Final Office Action said single payment account, an association between the parent token and the child token, and at least one notification rule associated with the parent token  and defined by the parent user (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5); the at least one notification rule indicating a content of a notification (approve, decline, threshold), wherein the child token is not a primary account number (PAN) for the single payment account
a processor in communication with the at least one memory device (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5);  the processor configured to: 
identify a transaction to said single payment account initiated with the child token based on an authorization message for the transaction including the child token (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5); and
identify, in the token data structure, the parent token as associated with the child token based on the association between the parent token and the child token (¶¶ [0063], [0064], [0066] [0076]; figs. 4 & 5); and 
identify a communication device of the parent user (e.g. electronic device 10) associated with the parent token based on a payment device identifier included in the token data structure and associated with the parent token (¶¶ [0063], [0064], [0066] [0076]; Thus, the issuing bank 17 4 may transmit a notification or an authorization request 178 to the electronic device 10 (e.g. using any device identifier); figs. 4 & 5) […]; and 
transmit the notification (notification or authorization request) […] to the identified communication device (e.g. electronic device 10) […], (¶ [[0074], [0092]; figs, 7A & 10).  
when the parent token is enrolled to receive notifications for transactions initiated by the child token and the at least one notification rule is satisfied
the notification including a location of the transaction […] (¶ [0069], [0091], [0113]); by way of example, the parent may define rules based on a variety of criteria, such as… geographic location.)

Casey does not disclose:
wherein the communication device includes an application and wherein the payment device identifier includes an application ID specific to said application;
transmit the notification  as a push notification to the identified communication device  via said application, based on the application ID,
whereby the communication device renders the location to the parent user on a visual map at the communication device.

Wood, however, discloses: 
wherein the communication device includes an application and wherein the payment device identifier includes an application ID specific to said application (¶¶ [0140]-[0144]);
transmit the notification  as a push notification to the identified communication device  via said application, based on the application ID (¶¶ [0140]-[0144]), 

It would have been obvious to a person of ordinary skill in the art to modify Casey’s messaging system to incorporate a push notification messages as disclosed by  delivering timely & relevant information to users even if the user is not active on the website or app.

Casey does not disclose whereby the communication device renders the location to the parent user on a visual map at the communication device.

Keskitalo, however, discloses whereby the communication device renders the location to the parent user on a visual map at the communication device (¶ [0045], [0070], [0071]). 

It would have been obvious to a person of ordinary skill in the art to modify Casey’s teaching to include displaying map of a location, as discloses by Keskitalo, to provide a visual representation of the location of interest thereby enhancing the user’s use experience. 

The examiner further notes that the following limitations have been considered but are given less patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to receive notifications for transactions initiated by the child token…as recited by at least claim 8.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

As per claim 10, Casey/ Wood/ Keskitalo discloses as shown above. 
Casey further discloses wherein the notification includes a transaction notification; and wherein the processor is configured to transmit the notification in near real time (¶ [0068]). 
Casey further discloses wherein the processor is configured to transmit the notification as defined by the preferred method of delivery (suitable network, email, text message…etc) (¶¶ [0034] [0064]).

Casey does not disclose push notifications
Wood, however, discloses notification  as a push notification (¶¶ [0140]-[0144]), 
It would have been obvious to a person of ordinary skill in the art to modify Casey’s messaging system to incorporate a push notification messages as disclosed by  Wood, to enable sending message to specific applications installed on user’s devices to and to enable delivering timely & relevant information to users even if the user is not active on the website or app.

It would have been obvious to a person of ordinary skill in the art to modify Casey’s teaching to include displaying map of a location, as discloses by Keskitalo, to provide a visual representation of the location of interest thereby enhancing the user’s use experience. 

As per claim 11, Casey/ Wood/ Keskitalo discloses as shown above. 
Casey further discloses wherein the at least one notification rule defines a content of the notification to include a designation associated with the child token, an amount of said transaction, and a name of a merchant involved in said transaction (¶ [0073]).

As per claim 12, Casey/ Wood/ Keskitalo discloses as shown above. 
Casey further discloses wherein the at least one notification rule further defines a transaction amount threshold; and wherein the processor is configured to transmit the notification to the communication device only when the amount of said transaction exceeds the transaction amount threshold whereby the at least one notification rule is satisfied (e.g. using suitable network, email, text message…etc) (¶¶ [0034] [0064], [0073]).

As per claim 13, Casey/ Wood/ Keskitalo discloses as shown above. 
Casey further discloses wherein the at least one notification rule further defines a merchant category criteria for said transaction; and wherein the processor is configured to transmit the notification to the communication device only when said transaction involves a merchant that satisfies the merchant category criteria (¶ [0073]).

As per claim 14, Casey/ Wood/ Keskitalo discloses as shown above. 
single payment account, in response to a report notification request from the member associated with the parent token; and transmit a report notification to the communication device of the parent user (¶¶ [0112], [0113]).

As per claim 15, Casey/ Wood/ Keskitalo discloses as shown above. 
Casey further discloses wherein the processor is further configured to: receive a notification enrollment message including an identifier associated with the child token and an identifier associated with the parent token; and update notification enrollment data for the parent token to receive notifications associated with the transactions of the child token (¶ [0061]; fig. 3 & related text). 

Response to Arguments
Applicant’s arguments with respect to at least claim 8 have been considered but are moot in view of the new ground of rejection not persuasive. 

Claim Rejection under 35 U.S.C. § 101
Applicants argue (page 10+): 
Specifically, again, the claims recite particular technical operations and configurations to (i) identify a transaction to said single payment account initiated with the child token, based on an authorization message for the transaction including the child token; (ii) identify, in the token data structure, the parent token associated with the child token based on the association between the parent token and the child token; (iii) identify a communication device of the parent user
associated with the parent token, based on a payment device identifier included in the token data structure and associated with the parent token; and (iv) transmit 

The Examiner finds Applicants arguments persuasive. The Examiner therefore  withdraws the 101 rejection. 

Claim Rejection under 35 U.S.C. § 103

Applicants argue (page 12): 
In contrast, Casey merely describes two separate accounts including a primary financial account and a subsidiary financial account. Specifically, the “subsidiary financial account may be associated with or linked to a primary financial account.” See, fJ[0031, emphasis added. Then, in connection with a transaction to the subsidiary financial account, subsidiary account information is received by the merchant 168 (from a device 10) and transmitted to the merchant bank 170. The subsidiary account information is then transmitted from the merchant bank 170 to a card associated server 172 and on to a issuing bank 174. When deciding to authorize the transaction, the issuing bank 174 employs “one or more financial transaction rules” which may “require that the parent provide an authorization to the issuing bank 174 before the transaction 162 may be approved.” See, ^OObd. When authorized, it is the subsidiary financial account that is charged and not the primary financial account. See, e.g., c][0068, etc.

It is clear therefore that there is no single payment account in Casey, which is associated with both a parent token and a child token. Rather, Casey discloses different accounts, where funds are drawn from one subsidiary account to pay for certain transactions and another,

The Examiner, however, respectfully disagrees. 
Casey discloses that the subsidiary financial account is linked to the primary financial account. The subsidiary financial account may be associated with or linked to a primary financial account, wherein the primary financial account is ultimately responsible for purchases made using the subsidiary account (¶ [0031]).


Therefore, the subsidiary account is linked to the primary credit card, which is a single payment account. 
Casey discloses in at lease ¶ [0066]: 
[0066] Referring now to FIG. 5, a plurality of screen images depicting how the financial account management 34 may be updated to reflect a purchase made by the subsidiary account holder 164 is illustrated. For example, referring again to the screen 90 in FIG. 5, the balance 104 associated with the primary credit card account 102 may be updated to reflect the purchase of the merchandise 166 by the subsidiary account holder, as discussed above in FIG. 4. The screen 90 may also notify the parent user that an electronic message pertaining to the parent account 102 has been received. By selecting the parent account 102 from the screen 90, the parent user may access the screen 110. From the screen 110, the parent user may select the graphical button 114 to access the screen 152, as discussed above. As shown in the updated screen 152, the statement summary 154 for the parent account 102 is updated to reflect the current balance 104, which may be increased based upon the purchase of the merchandise 166 in FIG. 4 by the subsidiary account holder 164. The screen 152 may also indicate an updated balance 156 for the subsidiary credit card account 155.

Therefore, Casey meets the claim limitations as claimed. 

Applicants argue (page 13+): 
Next, the Office argues that the subsidiary account is “created” by the parent user and not an issuing bank, citing (0061 of Casey. See, Office action dated March 4, 2021, at (64. Applicant respectfully disagrees. At the outset, in (0061, Casey permits the storage of subsidiary account information, whereby it is clear the account information already exists when the parent user seeks to create the link cited above. In fact, at (0061, Casey makes clear that the subsidiary
account is a subsidiary credit card account whereby there is a need to enter the account number (which is different than the parent account number (see, FIG. 3, compare account ending in 4341 to account ending in 4342)), expiration date and 
user creates the subsidiary account in Fig. 3, then, why would the primary user be prompted to enter the account number and other information for the subsidiary account in order to link the subsidiary account? Simply, the primary user does not create the account, but rather merely enters the exiting account detail at screen 126. Importantly, in (0032, Casey even discloses that rules are defined to a “designated financial institution associated with the subsidiary
account, such as an issuing bank.” Emphasis added.


The Examiner, however, respectfully disagrees. 
The parent user links the primary account with the subsidiary account (¶ [0031]).  
The parent user configures various user preferences, which may include defining one or more financial transaction rules to be applied to one or more subsidiary financial accounts. For example, some financial transaction rules may require that the parent provide an authorization to the issuing bank 17 4 before the transaction 162 may be approved (¶ [0064]).
The statement summary 154 may display the total current balance 104 associated with the primary account 102, which may include balances 156 owed by the subsidiary account, referred to here by the reference numeral 155 (¶ [0062]). 
The Examiner notes that once the subsidy account is linked/configured to the parent account, the subsidiary account becomes integrated into the parent account (e.g. the parent must authorize transactions made by the subsidy account according to rules defined by the parent user and the charges of the subsidiary account appear in a single statement as the parent account).  

Since the subsidiary account functions differently after being linked/configured with rules defined by the parent user (not the issuing bank), the subsidiary account (salve account) is integrated into the parent account (master account). That is, the parent account and the subsidiary account are integrated into a single account (e.g. single bank statement). 
Therefore, Casey meets the limitation as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Gupta et al discloses (US 20090281937 A1): a system, method, and apparatus for processing a purchase transaction includes receiving a purchase request associated with an item of purchase. The purchase request includes sub-account information associated with a sub-account of a credit account. The method further includes associating at least one approved purchase category with the sub-account information, and determining a purchase category of the item. If the purchase category of the item is not in an approved purchase category, the method further includes sending a notification message to an account holder associated with the credit account. Embodiments further include denying purchase of the item if the purchase category is not in an approved purchase category, and authorizing purchase of the item if the purchase category is in an approved purchase category. 

Grigg et al (US 20120197793 A1) discloses: Embodiments of the invention allow a primary user to add dependent users to one or more accounts (e.g., shared accounts) of the primary user, in order to control and monitor the transactions made by a dependent user who is authorized to make purchases using the user computer systems that are linked to the primary user's shared account. The shared account can be a credit account, a debit account, a credit 

US 20150215309 Al
A computing device described herein utilizes a secure cryptoprocessor
of the computing device to compute a response to
a request for authorization received from another local or
remote device. The secure cryptoprocessor computes the
response based on protected authorization credentials stored
by the secure cryptoprocessor for one or more devices. The
computing device then provides the computed response to the
other device to cause the other device to grant or deny authorization.
The computing device may also display information
associated with the request for authorization, receive input
indicating approval of the request, and utilize the secure cryptoprocessor
in response to the received input. 


US 20140007213 Al
A new approach is proposed that contemplates systems and
methods to support authentication and authorization of an
application running on a computing device or a mobile device
to a web-based service provided by a remote server using a
third-party push notification service available to the computing
and/or mobile device. The application is only allowed to
access and interact with the remote service after the application
has been authenticated and authorized by the service
provider. Unlike previous approaches, the proposed approach
does not rely on any application-specific secrets associated
with the application and stored on the computing or mobile
device. Instead it utilizes the generic third-party push notification
service security mechanisms that are available to the computing and/or mobile device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAMON OBEID/Primary Examiner, Art Unit 3685